Citation Nr: 0705397	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left and right little finger injuries.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of back injury.

4.  Entitlement to service connection for residuals of back 
injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
rash with athlete's foot.

6.  Entitlement to service connection for skin rash with 
athlete's foot.

7.  Entitlement to service connection for sinus condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Navy Reserves from April 1952 to 
July 1954 and had active military service in the U.S. Air 
Force from July 1954 to January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for a sinus condition.  The 
RO also denied service connection for hemorrhoids, skin rash 
with athlete's foot, right and left little finger injury, and 
residuals of back injury, finding that the veteran had not 
submitted new and material evidence to reopen the claims.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection for hemorrhoids, 
skin rash with athlete's foot, right and left little finger 
injury, and residuals of back injury.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The veteran requested a formal RO hearing, but later canceled 
the hearing request, electing instead to participate in an 
informal hearing conference in October 2004.

The issue of entitlement to service connection for skin rash 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for residuals of a finger injury, residuals of 
back injury, hemorrhoids, and skin rash in March 1996.  The 
skin rash claim was denied on the basis that the claim was 
not well-grounded.  The remaining claims were denied on the 
basis that the veteran had not submitted new and material 
evidence to reopen the claims.  The veteran received timely 
notice of the determination, but did not appeal the decision.

2.  While evidence received since the final March 1996 
decision bears directly and substantially upon the service 
connection claims for residuals of a finger injury and 
hemorrhoids and is not cumulative or redundant, it is not so 
significant that it must be considered in order to fairly 
decide the merits of these claims.

3.  Evidence received since the last final March 1996 
decision bears directly and substantially upon the service 
connection claims for residuals of back injuries and skin 
rash with athlete's foot, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of these claims.

4.  The competent medical evidence of record does not show a 
diagnosis of a back disability in service or for many years 
thereafter; and does not relate the current back disability 
to any event in service.

5.  The competent medical evidence of record does not relate 
the current sinus condition to any event in service.


CONCLUSIONS OF LAW

1.  The March 1996 RO decision denying service connection for 
residuals of a finger injury, residuals of back injury, 
hemorrhoids, and skin rash is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received since the 
March 1996 rating decision, regarding the service connection 
claims for residuals of a finger injury and hemorrhoids, and 
the claims remains final.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (effective August 29, 2001).

3.  New and material evidence having been received since the 
March 1996 rating decision, the service connection claims for 
residuals of back injury and skin rash are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
August 29, 2001).

4.  A back disability was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

5.  A sinus condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for back injury and a sinus condition and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of February 2002 and November 2005 
VA letters, respectively.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, in the February 2002 
letter, the RO requested the veteran to notify VA of any 
additional information or evidence he wanted VA to get for 
him, which, in effect, would include any evidence in his 
possession.  The November 2005 letter specifically requested 
the veteran to submit any evidence in his possession.

The February 2002 letter also informed the veteran of the 
basis of the last final denial in March 1996 for the claims 
of service connection for hemorrhoids and little finger 
injury (that the disabilities were not considered to have 
been incurred in or aggravated by service), and described the 
meaning of "new" and "material" evidence in order to reopen 
the claims.  This is in compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board notes that the February 2002 VA letter notified the 
veteran that he had, more or less, 30 days from the date of 
the letter to respond.  The veteran was further advised that 
if he did not respond by the end of the 30-day period, his 
appeal would be decided based on the information and evidence 
currently of record.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

The Court held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the May 2002 rating decision, the RO denied 
service connection for a sinus condition.  In November 2005, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.  

While the notice provided to the veteran in November 2005 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement did not prejudice the veteran.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
February 2002 and November 2005 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  The veteran's service medical records 
are missing from the claims file.  The Board recognizes that 
it has a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  The RO previously 
requested the veteran's service medical records from the 
service department, but it was verified that the service 
medical records were likely destroyed at the National 
Personnel Records Center in 1973.  The Board finds that, 
based on the RO's efforts and the response from the service 
department, it is reasonably certain that the veteran's 
service medical records are no longer available and that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

VA examinations were not provided regarding the service 
connection claims for finger injury, back disability, 
hemorrhoids, or sinus condition.  Since there is no evidence 
that the claimed conditions were incurred in or aggravated by 
service, however, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded a medical examination 
for these disabilities.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

The Board has considered the veteran's claims to reopen 
service connection for  residuals of back injury and skin 
rash with athlete's foot, with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002), including the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Given the favorable outcome below, 
however, no prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

II.  New and material evidence

The RO originally denied service connection for skin rash, 
finger injury, and hemorrhoids in September 1984, on the 
basis that there was no evidence of record of the claimed 
conditions in service.  The veteran filed a notice of 
disagreement with this decision, but did not perfect his 
appeal.  The claim became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

The veteran filed a subsequent claim to reopen service 
connection for skin rash, finger injury, and hemorrhoids, 
which was denied in March 1996 on the basis that the veteran 
had not submitted new and material evidence to reopen the 
claims.  The RO also denied an original service connection 
claim for a back injury, finding that the claim was not well-
grounded.  The veteran did not appeal the March 1996 
decision.  It became final.  Id.

On August 15, 2001, the veteran filed claims to reopen 
service connection for skin rash on feet, residuals of little 
finger injury, hemorrhoids, and low back pain.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

(a) Little finger injuries

Evidence of record at the time of the last final rating 
decision in March 1996 did not include any pertinent 
evidence, regarding little finger injuries.   

Evidence received since the March 1996 rating decision 
consists of lay statements from an acquaintance, who recalled 
that sometime toward the end of 1956 beginning of 1957, the 
veteran's sister informed him that the veteran had severely 
broken his finger while playing basketball in the U.S. Air 
Force.  Two other individuals, who indicated that they knew 
the veteran in 1957 submitted statements, recalling that the 
veteran injured his little finger on the right hand playing 
basketball in service. 

These lay statements are new, as they were not previously 
considered by the RO.  These statements also bear directly 
and substantially upon the issue of in-service incurrence of 
finger injuries.  This evidence, however, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Specifically, none 
of the new evidence relates to a current disability in the 
little fingers.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  The Board thus finds that 
this information does not constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a)(effective 
prior to August 29, 2001); and the service connection claim 
for little finger injuries remains closed. 38 U.S.C.A. § 
5108.

(b) Hemorrhoids

Evidence of record at the time of the last final rating 
decision in March 1996 did not include any medical evidence 
pertaining to hemorrhoids.   

Evidence received since the March 1996 rating decision 
consists of 2001 VA medical records, noting a prior 
hemorrhoidectomy in 1957 and 1980 and lay statements from 
individuals who indicated that they knew the veteran in 
service, noting in-service complaints of hemorrhoids.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also bears directly and substantially 
upon the issue of in-service complaints of hemorrhoids.  
While this evidence is relevant, however, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Specifically, none 
of the evidence submitted since the last rating decision 
shows any current findings of hemorrhoids.  The Board thus 
finds that this information does not constitute new and 
material evidence within the meaning of 38 C.F.R. § 
3.156(a)(effective prior to August 29, 2001); and the service 
connection claim for hemorrhoids remains closed. 38 U.S.C.A. 
§ 5108.

(c) Back injury residuals

Evidence of record at the time of the last final rating 
decision in March 1996 did not include any medical evidence, 
pertaining to a back injury.   

Evidence received since the March 1996 rating decision 
consists of a May 1994 private medical record, showing 
encroachment of the neuroforamina between L4 & 5, L5-S1, and 
narrowed disc space between L5-S1, and VA medical records 
dated from 2001 to 2002 showing a diagnosis of degenerative 
disc disease of the lumbar spine.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of service connection for 
residuals of back injury.  Specifically, the more recent 
treatment records show a current lumbar spine disability.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The Board thus finds that this information constitutes new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a)(effective prior to August 29, 2001); and the service 
connection claim for residuals of back injury is reopened. 38 
U.S.C.A. § 5108.

(d) Skin rash with athlete's foot

Evidence of record at the time of the last final rating 
decision in March 1996 included a May 1984 VA medical record, 
which showed findings of cracking skin on both feet for many 
years.   

Evidence received since the March 1996 rating decision 
consists of VA medical records dated from 2001 to 2003 and a 
December 2004 private treatment record, showing a diagnosis 
of tinea pedis.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as bears directly and 
substantially upon the issue of service connection for skin 
rash with athlete's foot.  Specifically, the more recent 
treatment records show a current skin disability on the feet.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The Board thus finds that this information constitutes new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a)(effective prior to August 29, 2001); and the service 
connection claim for skin rash with athlete's foot is 
reopened. 38 U.S.C.A. § 5108.





III.  Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) Back Injury residuals

The veteran seeks service connection for residuals of back 
injury.

Initially, the record shows a current back disability.  A May 
1994 private medical record shows encroachment of the 
neuroforamina between L4-L5, L5-S1 and narrowed disc space 
between L5-S1.  A January 2001 VA medical record shows 
degenerative disc disease at L3-L4 and L4-L5 and partial 
lumbarization of S1.  VA medical records dated from 2001 to 
2002 also show continued findings of degenerative disc 
disease in the lumbar spine and complaints of back pain.

The veteran, however, has not indicated what happened in 
service or why he believes his present back disability is 
related to service.  None of the lay statements submitted by 
the veteran address this matter.  As previously discussed, 
the service medical records also are unavailable.  Thus, upon 
review, the record does not show any evidence of in-service 
incurrence of a back disability.  

Also, none of the post-service medical records relate the 
veteran's current back disability to service.  The first 
diagnosis of degenerative changes was in 1994, which is 36 
years after service.  Thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no evidence of continuity of 
symptomatology of a back disability from service or during 
the 36 years before any disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that his current back 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
any relationship between the veteran's current back 
disability and service.

In sum, the preponderance of the evidence is against the 
service connection claim for residuals of a back injury, and 
the claim is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b) Sinus condition

The veteran seeks service connection for a sinus condition.

Initially, the record shows a current assessment of allergic 
rhinitis in February 2003.  A private physician also 
submitted a letter that the veteran was initially seen by him 
in December 2004 and was felt to have seasonal atopic 
rhinitis, which was quite severe.

The record, however, shows no evidence of any in-service 
incurrence or aggravation of a sinus condition.  At entry 
into the veteran's service in the Navy Reserves in April 
1952, the service medical records show a finding of branchial 
cleft sinus, above parotid gland bilaterally, not considered 
disabling.  While this suggests that the veteran had a pre-
existing condition, it does not provide clear and 
unmistakable evidence that a sinus condition pre-existed 
service.  See 38 U.S.C.A. § 1111.  Additionally, there are no 
other findings related to a sinus condition in service.  

After service, there is no evidence of continuity of 
symptomatology of a sinus condition from service or during 
the 45 years before this disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   Although the veteran has 
argued that his current sinus condition is related to 
service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any relationship 
between the current sinus condition and service.

In sum, a preponderance of the evidence is against the 
service connection claim for a sinus condition; and the claim 
is denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of 
left and right little finger injuries; thus, the claim 
remains final.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hemorrhoids; 
thus, the claim remains final.

Entitlement to service connection for residuals of back 
injury is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for skin rash with 
athlete's foot; thus, to this extent only, the claim is 
granted.

Entitlement to service connection for a sinus condition is 
denied.


REMAND

Review of the veteran's service connection claim for skin 
rash with athlete's foot at this time would be premature.    

The veteran indicated that he first received treatment for 
skin rashes in 1956 at the Air Force Base in Okinawa.  As 
previously discussed, however, the veteran's service medical 
records are no longer available.  VA has a heightened 
obligation to assist the appellant in the development of his 
case when records in the possession of the government are 
presumed to have been destroyed.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  After service, a 1984 VA medical 
record shows treatment for cracking and peeling of the skin 
in both feet for many years.  More recent VA medical records 
dated in 2001 and a 2004 private medical record also show 
findings of tinea pedis.

In April 2003, the veteran submitted a medical history form, 
noting that he had received treatment at a VA Medical Center 
for foot rash from 1978 to 1982.  He also had previously 
indicated in 1984 that he received VA hospital treatment for 
skin rashes from 1978 to 1984.  Neither these records, nor 
efforts to obtain them are reflected in the claims file.  As 
VA is on notice that such evidence exists, additional 
development is necessary in this regard.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Centers in 
West Los Angeles and Wadsworth, 
California, and ask them to submit any 
medical records dated from 1978 to 1984, 
regarding treatment for foot rashes.  
Document all attempts to obtain the 
records.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


